Case 0:20-cv-62661-RKA Document 1 Entered on FLSD Docket 12/25/2020 Page 1 of 10




                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF FLORIDA

                                                 Case No.: 20-CV-62661


  CANDICE PATTI,

         Plaintiff,

  v.

  WEST PALM BEACH ACQUISITIONS, INC.,
  d/b/a GREENWAY KIA WEST PALM BEACH,

        Defendant.
  __________________________________________/

                            COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff Candice Patti (“Plaintiff”) sues Defendant West Palm Beach Acquisitions, Inc.,

  doing business as Greenway Kia West Palm Beach (“Defendant”) for violations of the Fair Credit

  Reporting Act, 15 U.S.C. § 1681, et seq. (the “FCRA”) and the Florida Fair Credit Reporting Act,

  Fla. Stat. § 501.005(16) (the “FFCRA”).

                                           JURISDICTION AND VENUE

         1.         Jurisdiction of this Court arises under 15 U.S.C. §1692k(d), 28 U.S.C. § 1331, and

  28 U.S.C. § 1337.

         2.         Supplemental jurisdiction exists for the claims arising under the FFCRA pursuant

  to 28 U.S.C. § 1367.

         3.         Venue in this District is proper because Plaintiff resides here, Defendants transacts

  business here, and the complained conduct of Defendants occurred here.




                                                                                                                 PAGE | 1 of 10
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:20-cv-62661-RKA Document 1 Entered on FLSD Docket 12/25/2020 Page 2 of 10




                                                            PARTIES

          4.         Plaintiff is a natural person, and a citizen of the State of Florida, residing in Boynton

  Beach, Florida.

          5.         Defendant is a Florida corporation, with its principal place of business located in

  West Palm Beach, Florida.

          6.         Defendant engages in interstate commerce by regularly using telephone and mail

  in a business whose principal purpose is the collection of debts.

          7.         At all times material, Defendant was acting as a debt collector in respect to the

  collection of Plaintiff’s debts.

          8.         At all relevant times, Defendant ratified each and every act or omission complained

  of herein. At all relevant times, Defendant aided and abetted the acts and omissions alleged herein.

                                            DEMAND FOR JURY TRIAL

          9.         Plaintiff, respectfully, demands a trial by jury on all counts and issues so triable.

                                              FACTUAL ALLEGATIONS

          10.        Defendant owns and operates new and used car dealerships throughout Florida.

          11.        The facts and circumstances that gave rise to the action are associated with the

  conduct of Defendant at the new car dealership owned and operated by Defendant in Palm Beach

  County, Florida, located at 735 South Military Trail, West Palm Beach, Florida 33415 (the

  “Dealership”).

          12.        On or about October 11, 2020, Plaintiff visited the dealership to learn more about

  a specific new vehicle Defendant holds open for sale, namely, the 2021 Kia Telluride.




                                                                                                                  PAGE | 2 of 10
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                         www.JibraelLaw.com
Case 0:20-cv-62661-RKA Document 1 Entered on FLSD Docket 12/25/2020 Page 3 of 10




         13.      While inquiring about the 2021 Kia Telluride, Defendant demanded that, to

  facilitate Plaintiff’s inquiry, Plaintiff was required to provide Defendant with Plaintiff’s social

  security number, date of birth, personal cell phone number, and annual income figures.

         14.      In response to Defendant’s deceptive demand for Plaintiff’s personal credit

  information, Plaintiff explicitly stated to Defendant that Plaintiff did not consent to having

  Plaintiff’s credit report pulled, and in so doing, Plaintiff further explained to Defendant that

  Plaintiff was concerned that Defendant would use Plaintiff’s credit information to repeatedly

  submit credit applications with Plaintiff’s personal information, thereby harming Plaintiff’s credit.

         15.      In response to Plaintiff’s concerns, Defendant explicitly assured Plaintiff that

  Defendant would not take any such action and that Plaintiff’s personal credit information was

  simply needed to facilitate Plaintiff’s possible future transaction.

         16.      Based on Defendant’s explicit assertions and assurances, Plaintiff agreed to provide

  Defendant with Plaintiff’s personal credit information as requested; however, in so doing, Plaintiff

  explicitly told Defendant that Plaintiff would not provide any of Plaintiff’s personal credit

  information in any written or electronic format, nor would Plaintiff sign any documents regarding

  Defendant’s prospective use of Plaintiff’s personal credit information, as Plaintiff was deeply

  concerned with misuse of Plaintiff’s personal credit information and was otherwise concerned that,

  if Defendant had Plaintiff’s personal credit information written down, Defendant would misuse

  Plaintiff’s personal credit information. Once again, Defendant responded to Plaintiff’s concerns

  with assurances that no such conduct would occur, and that Defendant simply needed Plaintiff’s

  personal credit information to facilitate Plaintiff’s possible future transaction.

         17.      Upon providing Defendant with Plaintiff’s personal credit information, Defendant

  proceeded to leave Plaintiff’s observable presence for approximately sixty (60) minutes and

                                                                                                               PAGE | 3 of 10
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:20-cv-62661-RKA Document 1 Entered on FLSD Docket 12/25/2020 Page 4 of 10




  thereafter confronted Plaintiff with what Defendant couched as a “fantastic once-in-a-lifetime

  opportunity,” namely, financing approvals from various lenders that Defendant claimed were

  willing to lend Plaintiff all funds needed to purchase a 2021 Kia Telluride from Defendant.

         18.      Notwithstanding the fact that Defendant was aggressively trying to coerce Plaintiff

  into agreeing - in writing - to purchase a vehicle for an inflated price (i.e., 150% over

  manufacturer’s suggested retail) at annual interest rate of 18% (i.e., at the threshold for a usurious

  contract as defined by Fla. Stat. § 687.02(1)), Plaintiff was repulsed by the now apparent bold lies

  told by Defendant, as the “fantastic once-in-a-lifetime opportunity” Defendant was unfurling, more

  accurately, was merely an exemplification of: [1] Defendant’s unlawful use Plaintiff’s personal

  credit information; and [2] Defendant’s unlawful obtention of Plaintiff’s personal credit reports.

         19.      Defendant’s “once in a lifetime” offer was formulated using copies of Plaintiff’s

  personal credit reports which Defendant unlawfully obtained.

         20.      Upon Defendant’s presentation of the “fantastic once-in-a-lifetime opportunity,”

  Plaintiff proceeded to explicitly inform Defendant that: [1] Plaintiff would not do any business

  with Defendant; and [2] that Defendant was never to contact Plaintiff again about purchasing

  anything from Defendant. Thereafter, Plaintiff promptly proceeded to exit the Dealership.

         21.      In exiting the Dealership, Plaintiff requested copies of documents and/or

  information Defendant unlawfully obtained, as well as demanded that Defendant shred any

  paperwork that Defendant may have physically printed that contains Plaintiff’s personal credit

  information. Defendant responded, however, that it was not going to take any such action because

  Plaintiff “did not have good credit anyway,” that Defendant “would only do that if [Plaintiff]

  had a high credit score,” and proceeded to laugh loudly at Plaintiff while Plaintiff exited the

  Dealership.

                                                                                                               PAGE | 4 of 10
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:20-cv-62661-RKA Document 1 Entered on FLSD Docket 12/25/2020 Page 5 of 10




         22.      Plaintiff’s interaction with Defendant at the Dealership caused Plaintiff significant

  distress, embarrassment, and aggravation because, despite Plaintiff’s best efforts to safeguard

  Plaintiff’s personal credit information and otherwise take steps to assure Defendant would not

  misuse Plaintiff’s personal information, Defendant had, nevertheless, successfully deceived, and

  otherwise mislead, Plaintiff – and in so doing – unlawfully obtained copies of Plaintiff’s credit

  reports in violation of both the FCRA and FFCRA.

         23.      In the following days, Plaintiff received various written notices confirming that

  Defendant had absolutely used Plaintiff’s personal credit information to apply for secured lines of

  credit even after Plaintiff explicitly demanded that Defendant not take such action. Attached as

  Exhibit “A” is a copy of a letter Plaintiff received from Ally Bank, wherein Ally Bank stated

  Defendant had supplied Ally Bank with Plaintiff’s personal credit information and/or Plaintiff’s

  credit reports on October 11, 2020.

         24.      On information and belief, subsequent to October 11, 2020, Defendant continues

  to unlawfully use Plaintiff’s personal credit information to submit credit applications without

  Plaintiff’s consent and to otherwise obtain copies of Plaintiff’s personal credit reports.

         25.      In addition to misusing Plaintiff’s personal credit information to run credit

  applications, subsequent to October 11, 2020, Defendant began calling Plaintiff’s personal cell

  phone that ends with 0933 (“Plaintiff’s Cell Phone”) without Plaintiff’s express written consent in

  an attempt to coax Plaintiff into doing business with Defendant, despite Plaintiff having explicitly

  demanded that Defendant never contact Plaintiff again on October 11, 2020.

         26.      Subsequent to October 11, 2020, Defendant has placed in excess of ten (10), but no

  more than ninety (90) unsolicited marketing calls to Plaintiff’s Cell Phone without Plaintiff’s

  express written consent in an attempt to sell Plaintiff a car.

                                                                                                               PAGE | 5 of 10
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:20-cv-62661-RKA Document 1 Entered on FLSD Docket 12/25/2020 Page 6 of 10




           27.     Each call Defendant placed to Plaintiff’s Cell Phone subsequent to October 11,

  2020, was placed by Defendant knowingly without Plaintiff’s express written consent.

           28.     To place the complained of phone calls, Defendant utilized equipment that

  consisted of a combination of computer hardware, computer software, and a web-based or

  otherwise locally hosted automated calling platform.

           29.     The equipment utilized by Defendant has the capacity to store telephone numbers.

           30.     The equipment utilized by Defendant has the capacity to generate random or

  sequential numbers.

           31.     The equipment utilized by Defendant has the capacity to dial numbers in sequential

  order.

           32.     The equipment utilized by Defendant has the capacity to dial sequential blocks of

  telephone numbers.

           33.     The equipment utilized by Defendant has the capacity to dial numbers from a list

  of numbers.

           34.     The equipment utilized by Defendant has the capacity to dial numbers without

  human intervention.

           35.     The equipment utilized by Defendant has the capacity to schedule the time and date

  for future placement of calls, of which occurs without any human involvement.

           36.     The equipment utilized by Defendant has “automation” functions that allows the

  automatic placement of calls using pre-set commands, of which occurs without any human

  involvement.

           37.     The complained of calls Defendant placed to Plaintiff’s Cell Phone were made

  using an automatic telephone dialing system (“Defendant’s ATDS”) that has the capacity to store

                                                                                                                PAGE | 6 of 10
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-62661-RKA Document 1 Entered on FLSD Docket 12/25/2020 Page 7 of 10




  or produce telephone numbers to be called, without human intervention, using a random or

  sequential number generator (including, but not limited to, a predictive dialer) or an artificial or

  prerecorded voice, and to dial such numbers.

          38.        Plaintiff will testify that Plaintiff knew that Defendant’s ATDS was an automated

  telephone dialing system, as defined 47 U.S.C. § 227(a)(1), because when Plaintiff answered a call

  from Defendant, Plaintiff would hear either an extended pause before a represented would come

  on the line, or an automated message telling Plaintiff that the call was from Defendant.

                                                 COUNT 1.
                                VIOLATION OF 15 U.S.C. §§ 1681q and 1691b
                                    (unlawfully obtaining of credit report)

          39.        Plaintiff incorporates above-paragraphs 1-38 as though fully stated herein.

          40.        Plaintiff is a consumer as defined by the FCRA.

          41.        Defendant’s above complained conduct violates both 15 U.S.C. § 1681q and 15

  U.S.C. § 1681b, as Defendant has repeatedly obtained copies of Plaintiff’s consumer credit report

  under false pretenses and otherwise by intentionally misleading Plaintiff, whereby Defendant

  knowingly took such action without a permissible purpose and without authorization from

  Plaintiff.

          42.        Defendant’s violations of §§ 1681q and 1691b of the FCRA were willful.

  Defendant knew that Defendant was not authorized to request Plaintiff’s credit reports. Defendant

  acted in deliberate or reckless disregard of Defendant’s obligations and the rights of Plaintiff under

  the FCRA.

          43.        WHEREFORE, Plaintiff requests this Court to enter a judgment against Defendant,

  awarding Plaintiff the following relief:

                     (a)       Actual damages in an amount determined by the evidence based on the
                               harm Defendant caused to Plaintiff, Plaintiff’s credit, and/or Plaintiff’s
                                                                                                                  PAGE | 7 of 10
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                         www.JibraelLaw.com
Case 0:20-cv-62661-RKA Document 1 Entered on FLSD Docket 12/25/2020 Page 8 of 10




                            Reputation for each violation of the FCRA determined to have occurred; or
                            Statutory damages of not less than $100 and not more than $1,000 for each
                            violation of the FCRA determined to have occurred;

                  (b)       Punitive damages for Defendant’s violations of the FCRA pursuant to 15
                            U.S.C. § 1681n(a)(2);

                  (c)       Attorneys’ fees and costs pursuant to 15 U.S.C. § 1681n(a)(3);

                  (d)       Any other relief this Court deems just and proper.

                                                 COUNT 2.
                                  VIOLATION OF Fla. Stat. § 501.005(16)
                                    (unlawfully obtaining of credit report)

         44.      Plaintiff incorporates above-paragraphs 1-38 as though fully stated herein.

         45.      Defendant’s above complained of conduct violates § 501.005(16) of the FFCRA

  because Defendant obtained Plaintiff’s consumer report under false pretenses and otherwise

  knowingly without a permissible purpose, whereby Defendant obtained Plaintiff’s credit report in

  connection with a credit transaction that Plaintiff did not authorize to be involved in and for no

  other permissible purpose.

         46.      Defendant’s violation of Fla. Stat. § 501.005(16) was willful. Defendant knew that

  it was not authorized to request Plaintiff’s credit reports and acted in deliberate or reckless

  disregard of Defendant’s obligations and the rights of Plaintiff.

         47.      WHEREFORE, Plaintiff requests this Court to enter a judgment against Defendant,

  awarding Plaintiff the following relief:

                  (a)       Actual damages in an amount determined by the evidence based on the
                            harm Defendant caused to Plaintiff, Plaintiff’s credit, and/or Plaintiff’s
                            Reputation for each violation of the FFCRA determined to have occurred;
                            or Statutory damages of not less than $100 and not more than $1,000 for
                            each violation of the FFCRA determined to have occurred;

                  (b)       Punitive damages for Defendant’s violations of the FCRA pursuant to Fla.
                            Stat. § (16)(c);

                                                                                                               PAGE | 8 of 10
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:20-cv-62661-RKA Document 1 Entered on FLSD Docket 12/25/2020 Page 9 of 10




                  (c)       Attorneys’ fees and costs pursuant to 15 U.S.C. § 1681n(a)(3);

                  (d)       Any other relief this Court deems just and proper.

                                                COUNT 3.
                                      VIOLATION OF 47 U.S.C. § 227(b)
                                           (unlawful phone calls)

         48.      Plaintiff incorporates above-paragraphs 1-38 as though fully stated herein.

         49.      Defendant – or third parties directed by Defendant – used equipment having the

  capacity to store telephone numbers, using a random or sequential generator, and to dial such

  numbers and/or to dial numbers from a list automatically, without human intervention, to make

  non-emergency telephone calls to Plaintiff’s Cell Phone. Each such call was placed without regard

  to whether Defendant had first obtained express permission from Plaintiff to place such calls. In

  fact, Defendant knew Defendant did not have the prior express consent of Plaintiff when Defendant

  placed to the complained of calls to Plaintiff’s Cell Phone.

         50.      Defendant violated § 227(b)(1)(A)(iii) of the TCPA by using an automatic

  telephone dialing system to make non-emergency telephone calls to Plaintiff’s Cell Phone without

  Plaintiff’s prior express consent.

         51.      As a result of Defendant’s conduct, and pursuant to § 227(b)(3) of the TCPA,

  Plaintiff was harmed, and Plaintiff is entitled to a minimum of $500.00 in damages for each

  unlawful call Defendant placed to Plaintiff’s Cell Phone or $1,500.00 in damages for each

  unlawful call Defendant placed to Plaintiff’s Cell Phone willfully and/or knowingly without

  Plaintiff’s consent.

         52.      WHEREFORE, Plaintiff requests this Court to enter a judgment against Defendant,

  awarding Plaintiff the following relief:

                  (a)       Damages of $500.00 per unlawful call placed by Defendant or $1,500.00
                            per unlawful call if such call was proven to be willful;
                                                                                                               PAGE | 9 of 10
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:20-cv-62661-RKA Document 1 Entered on FLSD Docket 12/25/2020 Page 10 of 10




                (b)       A declaration that Defendant used an automatic telephone dialing system
                          and violated the TCPA in using such to call Plaintiff’s Cell Phone;

                (c)       Any other relief this Court deems just and proper.

        DATED: December 25, 2020
                                                              Respectfully Submitted,

                                                               /s/ Jibrael S. Hindi                                   .
                                                              JIBRAEL S. HINDI, ESQ.
                                                              Florida Bar No.: 118259
                                                              E-mail:      jibrael@jibraellaw.com
                                                              THE LAW OFFICES OF JIBRAEL S. HINDI
                                                              110 SE 6th Street, Suite 1744
                                                              Fort Lauderdale, Florida 33301
                                                              Phone:       954-907-1136
                                                              Fax:         855-529-9540




                                                                                                           PAGE | 10 of 10
                                  LAW OFFICES OF JIBRAEL S. HINDI, PLLC
          110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                    www.JibraelLaw.com
